Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the arguments from 7/12/2021.  The Examiner withdraws the 112 rejections.  
	The Examiner maintains the 103 rejection of Hazet to claims 1-7 and 12-15.  The amendments and arguments are fully addressed herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19, 21, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazet (DE202009002124U1).
Regarding claim 16 (New), Hazet discloses a tool adapted to apply torque to a work piece that has a target amount of torque or angle that should be applied to the work piece, comprising: 
a sensor (Item 4 “input module”) adapted to measure an amount of torque or angle applied to the work piece by the tool;72767977v.1Attorney Docket No.: 25493-604990Application No.: 16/374,391Art Unit: 3723 
a light ring (Item 8 is illuminated by Item 7) disposed around a longitudinal axis of the tool and including a first indicator (Item 7 yellow Led) adapted to illuminate to indicate a measured amount of torque or angle applied to the work piece by the tool.  
Regarding claim 17 (New), Hazet discloses the tool of claim 16, wherein the first indicator illuminates at a first flashing rate when a first measured amount of torque or angle is 
Regarding claim 19 (New), Hazet discloses the tool of claim 17, wherein the first indicator illuminates at a second flashing rate, greater than the first flashing rate, when a second measured amount of torque or angle is applied to the work piece by the tool (Paragraph [0007] “About that In addition, it is conceivable to the flashing frequency of the optical signals vary, so from a slow blinking frequency to a Continuous light shows the respective torque or rotation angle progress becomes”).  
Regarding claim 21 (New), Hazet discloses the tool of claim 19, wherein the first indicator illuminates at a solid state when a third measured amount of torque or angle is applied to the work piece by the tool (Paragraph [0007] “About that In addition, it is conceivable to the flashing frequency of the optical signals vary, so from a slow blinking frequency to a Continuous light shows the respective torque or rotation angle progress becomes”).  
Regarding claim 23 (New), Hazet discloses the tool of claim 21, wherein the light ring includes a second indicator (Item 7 green LED) adapted to illuminate with a solid state when a fourth measured amount of torque or angle applied to the work piece is about 100% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007]).  
Regarding claim 24 (New), Hazet discloses the tool of claim 23, wherein the light ring includes a third indicator (Item 7 red LED) adapted to illuminate with a solid state when the measured amount of torque or angle applied to the work piece is greater than the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007]).  
Regarding claim 25 (New), Hazet discloses the tool of claim 16, wherein the first indicator illuminates a yellow light (Item 7 yellow LED Paragraph [0007]).  
Regarding claim 26 (New), Hazet discloses the tool of claim 23, wherein the second indicator illuminates a green light (Item 7 green LED Paragraph [0007]).  
Regarding claim 27 (New), Hazet discloses the tool of claim 24, wherein the third indicator emits a red light (Item 7 red LED Paragraph [0007]).  
Regarding claim 28 (New), Hazet discloses the tool of claim 16, wherein the tool is an in-line ratcheting tool (Figure 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 12-15, 18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazet (DE202009002124U1) in view of King (US 2014/0331831).
Regarding claim 1 (Currently Amended) Hazet discloses a tool adapted to apply torque to a work piece that has a target amount of torque or angle that is to be applied to the work piece, comprising: 
a sensor (Item 4, “input module”) adapted to measure an amount of torque or angle applied to the work piece by the tool, 
a first indicator(Item 7 yellow led) adapted to: 
illuminate with a first flashing rate when a first measured amount of torque or angle is applied to the work piece (Paragraph [0007]); 
illuminate with a second flashing rate that is greater than the first flashing rate; when a second measured amount of torque or angle is applied to the work piece (Paragraph [0007]); and 

a second indicator (Item 7 green led) adapted to illuminate when a fourth measured amount of torque or angle applied to the work piece is about 100% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007]); and 
a third indicator (Item 7 red LED) adapted to illuminate when a fifth measured amount of torque or angle applied to the work piece is more than 100% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007]).  
Hazet fails to explicitly disclose a first measured amount, a second measured amount, a and third amount of torque.  Hazet discloses a flash rate increasing to continuous illumination until a certain torque value is reached.  Although not explicitly disclosed, the tool is relaying torque values to the user through a signal of an indicator.  
	King teaches disclose a first measured amount (40%), a second measured amount (60%), or a third amount of toque (80%) (all discussed in Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework. 
Regarding claim 2 (Original), Hazet in view of King discloses the tool of claim 1, wherein the first measured amount is about 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is about 60% of the target 
Regarding claim 3 (Currently Amended) Hazet in view of King discloses the tool of claim 1, wherein the second indicator is adapted to illuminate with a solid state (King Paragraph [0028]).  
Regarding claim 4 (Currently Amended) Hazet in view of King discloses the tool of claim 3 wherein the third indicator is adapted to illuminate with a solid state.  
Regarding claim 5 (Currently Amended) Hazet in view of King discloses the tool of claim 1, wherein the first, second, and third indicators are arranged in a ring type shape around a longitudinal axis of the tool (Hzaet Item 8).  
Regarding claim 6 (Currently Amended) Hazet in view of King discloses the tool of claim 5, further comprising a body portion adapted to be gripped by a user (Hazet Item 5), and a head portion (Hazet Item 2) proximal to an end of the body portion, wherein the first, second, and third indicators are each disposed between the body portion and the head portion. 
Regarding claim 7 (Original), Hazet in view of King discloses the tool of claim 6, wherein the tool is an in-line type tool (Figure 1 of Hazet). 
Regarding claim 12 (Currently Amended) Hazet discloses a tool adapted to apply torque to a work piece that has a target amount of torque or angle that is to be applied to the work piece, comprising: 
a sensor (Item 4 “input module”) adapted to measure an amount of torque or angle applied to the work piece 
a first indicator (Item 7, “yellow” led) adapted to: 
illuminate with a first flashing rate when the measured amount of torque or angle applied to the work piece; illuminate with a second flashing rate, greater than the first flashing rate; and472767977v.1Attorney Docket No.: 25493-604990Application No.: 16/374,391 Art Unit: 3723illuminate with a solid state when the measured amount of torque or angle applied to the 
a second indicator (Item 7 green LED) adapted to illuminate with a solid state when the measured amount of torque or angle applied to the work piece is about 100% of the target amount of torque or angle that is to be applied to the work piece, wherein the first indicator ceases illuminating when the second indicator is illuminated (Paragraph [007] “traffic light principle”); and 
a third indicator (Item 7 red LED) adapted to illuminate with a solid state when the measured amount of torque or angle applied to the work piece is more than 100% of the target amount of torque or angle that is to be applied to the work piece, wherein the second indicator ceases illuminating when the third indicator is illuminated (Paragraph [007] “traffic light principle”).
Hazet fails to explicitly disclose wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece.  Hazet discloses a flash rate increasing to continuous illumination until a certain torque value is reached.  Although not explicitly disclosed, the tool is relaying torque values to the user through a signal of an indicator.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art 
Regarding claim 13 (Original), Hazet in view of King discloses the tool of claim 12, wherein each of the first, second and third indicators includes more than one indicator arranged in a ring type shape around a longitudinal axis of the tool (Hazet Item 8 is illuminated by Items 7).  
Regarding claim 14 (Original), Hazet in view of King discloses the tool of claim 13, further comprising a body portion adapted to be gripped by a user (Hazet Item 5), and a head portion (Hazet Item 2) proximal to an end of the body portion, wherein the first, second, and third indicators are disposed between the body portion and the head portion.  
Regarding claim 15 (Original), Hazet in view of King discloses the tool of claim 14, wherein the tool is an in-line type tool (Figure 1 of Hazet).  
Regarding claim 18 (New), Hazet discloses the tool of claim 17.  Hazet fails to explicitly disclose wherein the first measured amount is about 40% of the target amount of torque or angle that is to be applied to the work piece.  Hazet discloses a flash rate increasing to continuous illumination until a certain torque value is reached.  Although not explicitly disclosed, the tool is relaying torque values to the user through a signal of an indicator.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured 
Regarding claim 20 (New), Hazet discloses the tool of claim 19.  Hazet fails to explicitly disclose wherein the second measured amount is about 60% of the target amount of torque or angle that is to be applied to the work piece.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework. 
Regarding claim 22 (New), Hazet discloses the tool of claim 21.  Hazet fails to explicitly disclose wherein the third measured amount is about 80% of the target amount of torque or angle that is to be applied to the work piece.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured . 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazet (DE202009002124U1) in view of Blackhaus (US 2014/0069211)
Regarding claim 29 (New), Hazet discloses the tool of claim 116.  Hazet fails to explicitly disclose wherein the tool is a torque screwdriver.
Blackhaus teaches a torque screwdriver with indication means similar to that of Hazet (Figure 1, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the torque wrench body of Hazet with the inline screwdriver type as discussed in Blackhaus.  Since it is known that torque wrenches and torque screw drivers are both known examples of torque tools.  Having the torque wrench in screwdriver form would allow a user to access screws and bolts in a confined area.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hazet fails to disclose a single light flashing at different rates.  The Examiner respectfully disagrees. Hazet paragraph [0007] discloses “The optical signals can be implemented according to the traffic light principle, with each torque range being assigned a different color. For example, the speed range below the maximum torque can be signaled by a yellow light, the range of the maximum torque by a green light and exceeding the maximum set torque by a red light. It is also conceivable to vary the brightness of the optical signals so that the maximum intensity is displayed after the maximum specified torque is exceeded. In addition, it is conceivable to vary the flashing frequency of the optical signals so that the respective torque or angle of rotation progress is displayed from a slow flashing frequency to a continuous light.”  In this paragraph Hazet discloses that a yellow light approaching the maximum torque.  A green light for the maximum torque (which is equivalent to 100%). And a red light for exceeding the maximum torque.  Further Hazet discloses that the flashing frequency can be varied from slow flashing to a continuous light as the torque or angle progresses.  This flashing method could be applied to one or all of the lights.  It would make the most sense that the flashing would be applied to the yellow light since the yellow light is for approaching the maximum torque.  Hazet does not disclose where exactly the flashing rate changes.  This is taught by King as discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723